IN THE
                        TENTH COURT OF APPEALS



                               No. 10-10-00296-CV

      IN RE WILLIAM R. VANCE, JR., INDIVIDUALLY AND AS
    INDEPENDENT EXECUTOR OF THE ESTATE OF FLORENE K.
                     GRACE, DECEASED


                               Original Proceeding



                         MEMORANDUM OPINION


      William R. Vance, Jr. seeks a writ of mandamus compelling Respondent, the

Honorable John A. Hutchinson III, assigned judge to the County Court at Law No. 1 of

Brazos County, to vacate his orders holding Vance in contempt and imposing sanctions

for Vance’s failure to produce certain documents in response to a discovery request.

However, as a result of a recusal motion filed by Vance, the Presiding Judge of the

Statutory Probate Courts assigned the Honorable William T. McGee to preside over the

underlying suit. See TEX. GOV’T CODE ANN. § 25.0022 (Vernon Supp. 2010).

      “Mandamus will not issue against a new judge for what a former one did.” In re

Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig. proceeding). Until
Judge McGee has had a reasonable opportunity to consider whether Vance should be

held in contempt and sanctioned, it would be premature for us to address the issues in

this mandamus proceeding. See In re Shellhorse, No. 10-10-00111-CV, 2010 WL 2706115,

at *1 (Tex. App.—Waco July 7, 2010, orig. proceeding) (mem. op.). Accordingly, we

deny the petition without prejudice. Id.



                                                            FELIPE REYNA
                                                            Justice
Before Justice Reyna,
       Justice Davis, and
       Judge Harrison1
Petition denied
Opinion delivered and filed October 6, 2010
[OT06]




1
       The Honorable Glen N. Harrison, Judge of the 32nd District Court of Nolan County, sitting by
assignment of the Chief Justice of the Supreme Court of Texas pursuant to section 74.003(h) of the
Government Code. See TEX. GOV’T CODE ANN. § 74.003(h) (Vernon 2005).


In re Vance                                                                                 Page 2